Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections- 35 USC 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 24 and 28, it is unclear what is the cited “kinematic summation and distribution ratio” and how to “calculating a kinematic summation and distribution ratio based on the micro-expression of movement”.  Referring to the current specification and the drawing (Fig. 3), applicant only stated repeatedly that a kinematic summation and distribution ratio can be calculated. However, no other details are provided about what exactly is the kinematic summation and distribution ratio, and how to 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 4-5, 18-20, 23-25, 28, 30-37, 40-43 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kacyvenski et al. (U. S. Pub. 2015/0019135). 
As for claims 1 and 42, Kacyvenski et al. discloses a processor-implemented method (see Fig. 9; claims 44-50; [0090], [0091], [0095], [0158] and [0165]—[0175]) for motion analysis comprising:
attaching two or more sensors to a body part of an individual (e.g., attaching the first conformal sensor device 902 in Fig. 9 to the left calf, or the good calf of an individual, see [0168]), wherein the two or more sensors enable collection of motion data of the body part, and wherein the two or more sensors include at least one inertial measurement unit (i.e., motion sensors comprises accelerometer or gyroscope, see claim 46 or [0095]) and at least one sensor determining muscle activation (muscle activation sensor using EMG sensors , see [0158] and claim 47);

analyzing, using one or more processors (i.e., analyzing using the processing unit and analyzer in the conformal sensor device, see claim 44), the electrical information from the two or more sensors; and
generating a movement biomarker for the individual, using the electrical information that was analyzed (i.e., generating the performance parameter indicative of: the throw count, pattern matching, symmetry, kinetic link, etc. see claim 44).
Collecting subsequent data from a subsequent attaching of two or more sensors to a body part of the individual (i.e., collecting subsequent data from a second conformal sensor device 904 attached to the right calf, or the strained calf of the individual, see [0168]);
Analyzing the subsequent data to generate a longitudinal movement biomarker for the individual (i.e., analyzing the data from the second conformal sensor device 904 to generate the performance parameter related to the strained right calf); and 
Using the longitudinal movement biomarker to identify asymmetry within motion between symmetrical joints of the individual (i.e., comparing the performance parameters from the left and right calf of the individual in this example, or from other symmetrical joins, such as left and right knees, left and right shoulders, etc., of the individual for determine balance/symmetry of the symmetrical joints of the individual; see [0091], [0168], [0175] and claim 45). 
As for claims 4 and 5, Kacyvenski et al. discloses the method of claim 1, further comprising using the longitudinal movement biomarker within a clinical evaluation and clinical treatment plan of the individual (See [0091], [0092]). 


As for claims 24-25,  Kacyvenski et al. discloses the method of claim 1 further comprising calculating a kinematic summation and distribution ratio based on the micro-expression of movement of the body part; wherein the calculating provides information on kinematic phases (i.e., calculating the summation of kinematic phases of a golf swing, including takeaway, backswing, downswing, acceleration, and follow-through. The calculating provides information on the different kinematic phases of the golf swing, see [0164] and Fig. 7).
As for claims 28 and 30, Kacyvenski et al. discloses combining the kinematic summation with one or more additional kinematic summation for a segment of a related body part; wherein the combining enables micro-expression analysis of the individual (e.g., combining and comparing the kinematic phases information obtained from a left knee/arm/leg with a kinematic phases information obtained from a 

As for claims 31-35, Kacyvenski et al. discloses the method of claim 30 wherein the micro-expression analysis of the individual is used for sport performance enhancement, medical treatment, or medical diagnostics, or for injury risk analysis and injury diagnostics ([0091]—[0094]).

As for claims 36 and 37, Kacyvenski et al. discloses the method of claim 1 further comprising attaching at least a third sensor to the body part, wherein at least the third sensor enables body part symmetry analysis (see three conformal sensor devices 801, 803 or 805 in Fig. 8; any of the conformal sensor device can be attached to a symmetrical joint of the individual for body part symmetry analysis, see [0091]).
As for claims 40 and 41, Kacyvenski et al. discloses the method of claim 1, further comprising scoring mobility of the individual, based on the movement biomarker, wherein the mobility that was scored provides objective body part motion analysis (i.e., see [0164] for the discussion of scoring the takeaway phase of a golf swing of the individual: the ideal intensity is set at a level of 30, and the measured user intensity is at 45, therefore, the takeaway is indicated as red, indicating the pressure on grip is too strong. In this example, the takeaway of the golf swing that was scored at a level of 45 provides an objective body part motion analysis; also see Fig. 24A and 24B). 
As for claim 43, Kacyvenski et al. discloses a computer system (400 in Fig. 4) for motion analysis comprising:
a memory  (memory 425)  which stores instructions;
one or more processors ( processor 420) coupled to the memory (425) wherein the one or more processors, when executing the instructions which are stored, are configured to:

collect data from the two or more sensors(i.e., collecting data from the first conformal sensor device 902), wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part (i.e., based on the muscle activation/movement of the body part);
analyze the electrical information from the two or more sensors (i.e., using the processor 420 to analyze the information obtained from the first conformal sensor device 902); and
generate a movement biomarker for the individual, using the electrical information that was analyzed (i.e., generating the performance parameter indicative of: the throw count, pattern matching, symmetry, kinetic link, etc. see claim 44).
Collecte subsequent data from a subsequent attaching of two or more sensors to a body part of the individual (i.e., collecting subsequent data from a second conformal sensor device 904 attached to the right calf, or the strained calf of the individual, see [0168]);
analyze the subsequent data to generate a longitudinal movement biomarker for the individual (i.e., analyzing the data from the second conformal sensor device 904 to generate the performance parameter related to the strained right calf); and 
Using the longitudinal movement biomarker to identify asymmetry within motion between symmetrical joints of the individual (i.e., comparing the performance parameters from the left and right calf of the individual in this example, or from other symmetrical joins, such as .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (U. S. Pub. 2015/0019135) in view of Ludewig et al. (U. S. Pub. 2017/0311875). 
As for claims 38 and 39, Kacyvenski et al. discloses the method of claim 36, as discussed above.
Kacyvenski et al. does not specifically discloses wherein the third sensor enables an objective measurement of scapular movement, wherein the measurement of scapular movement enables detection of scapular dyskinesia.
Ludewig et al. discloses that “objective measures of scapular position are important to facilitate measurement of joint position for diagnosis and treatment of musculoskeletal injuries” (see [0042]. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kacyvenski et al. to a use conformal sensor device near the shoulder, as suggested by Ludewig et al., so as to enable the objective detection of scapular movement for detecting scapular dyskinesia, or any other abnormal condition of the joint (see [0042] and [0046]). 

Response to Arguments


Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867